Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered October 12, 2006, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony drug offender previously convicted of a violent felony, to a term of six years, unanimously affirmed.
The court properly denied defendant’s request for a missing witness charge in connection with the People’s failure to call three officers involved in a buy and bust operation. There was nothing in the evidence to suggest that any of these officers was in a position to see or hear anything relevant to defendant’s agency defense (see People v McBride, 272 AD2d 200 [2000], lv denied 95 NY2d 868 [2000]; People v Moultrie, 267 AD2d 181 [1999], lv denied 94 NY2d 951 [2000]; People v Shaw, 214 AD2d 472 [1995], lv denied 86 NY2d 802 [1995]). Concur—Lippman, P.J., Mazzarelli, Saxe, Williams and Buckley, JJ.